Appellant was convicted of murder, and prosecuted his appeal to this court. Pending the appeal, *Page 483 
on the night of August 9, 1911, he effected his escape and has not voluntarily returned to the custody of the sheriff of the county where he was incarcerated. The affidavit showing these facts was sworn to on the 25th day of September, 1911. The affidavit in regard to the escape of appellant is in conformity with the terms of the statute, and forms the basis of the motion to dismiss this appeal. We are of opinion the motion is well taken, and that the appeal should be dismissed, and it is accordingly so ordered.
Dismissed.